The parties hereto were married on September 23, 1903, and lived together until March 3, 1928. On April 7th following, a separation agreement was executed by them which provided for a division of their property and the care, custody, and education of their youngest daughter, Bernice, then 15 years of age.
On March 20, 1929, the husband filed his bill for divorce, alleging extreme cruelty on the part of his wife. Her answer is a denial of the charge. The proofs were taken in open court. The trial judge found that defendant's conduct in her associations with other men was such as to cause "a public scandal" in the community in which they lived, and granted him a decree, from which defendant has appealed.
It will serve no useful purpose to set forth in detail the evidence supporting this finding. It is sufficient to say that it was warranted, and that defendant's explanation of her conduct is in no way convincing that she was acting the part of an affectionate or dutiful wife, as she now claims to have been.
The decree confirmed the property settlement above referred to. No proof was offered tending to show that its execution was procured by fraud or duress, or that it was not a fair division and adjustment of their property interests. It is affirmed, but without costs.
WREST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, NORTH, and FEAD, JJ., concurred. *Page 586